Citation Nr: 0842459	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-23 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for heart disease (a 
cardiovascular disability).  

2.  Entitlement to service connection for a right foot and 
ankle disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

The issue of service connection for heart disease is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

A right foot and ankle disorder did not have onset during 
active service and was not caused or aggravated by service 
connected shrapnel wound of the posterior right knee; 
arthritis of the right foot and ankle did not manifest within 
one year of separation from active service; and a right foot 
and ankle disorder is not otherwise related to the veteran's 
active service.  


CONCLUSION OF LAW

The criteria for service connection for a right foot and 
ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he currently suffers from arthritis 
of the right foot as the result of his service-connected 
shrapnel wound of the posterior right knee.  In his December 
2004 claim, he expressed his belief that either pain or 
stress in his right leg had caused greater than normal stress 
to his right foot.  He also reported that sixty-five percent 
of the time he walks with a limp and gait abnormality.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service-connection may also be granted on a secondary basis 
for a disability which is proximately due to or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2008).  Similarly, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service-connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  In cases of aggravation 
of a veteran's nonservice-connected disability by a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322 (2007).  

38 C.F.R. § 3.310 was revised during the course of the 
veteran's appeal.  See 71 Fed. Reg. 52747 (September 7, 
2006).  When a regulation or statute is revised during the 
course of an appeal, the Board generally must determine which 
version should be applied and/ or the respective time periods 
for application of the respective versions.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  
This depends on whether the revision is to be given 
retroactive effect.  Id.  The only part of the regulation 
that affects the outcome of this decision (and the RO's 
decision) is subsection (a).  That subsection was left 
unchanged by the revision.  Therefore, an analysis of whether 
retroactive effect is to be given to the revised version is 
not necessary.  

The amendment left unaffected subsections (a) of § 3.310.  
Subsection (b) of the unrevised version was also unchanged, 
but redesignated as subsection (c) in the revised version.  
The revision consisted of a new subsection (b) which states 
in full:

Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.  

This revision affects only those instances where the evidence 
establishes that an increase in severity of the nonservice-
connected disability has resulted due to the service-
connected disability.  In this case, the evidence establishes 
that there has been no such increase in severity.  Therefore, 
the Board does not reach application of that portion of 38 
C.F.R. § 3.310 that was revised.  As the revision does not 
affect the outcome of this decision, there is no reason to 
determine which version is applied.  Subsection (a) is the 
only provision of 38 C.F.R. §3.310 for application and that 
subsection is identical in both versions.  In short, the 
subsection of 38 C.F.R. § 3.310 applicable to this case was 
not revised during the course of this appeal.  

Service-connection for shrapnel wounds of the posterior right 
knee was established by rating decision dated in May 1981.  

Unless specifically stated otherwise, all treatment notes are 
for treatment provided by Kaiser Permanente, including 
treatment by "J.S.", M.D.  February 1985 notes mark the 
first report of symptoms of the veteran's right foot, 
documenting that the veteran complained of pain and swelling 
of onset in December 1984.  This was assessed as possible 
stress fracture or overuse syndrome secondary to faulty 
shoes.  Notes from May 1986 report that the veteran had 
experienced low back pain and right foot pain for two years.  
There were no reports of knee symptoms, and clinical 
examination found the veteran to have no swelling of the 
knees and to have a normal range of motion of the knees.  

A May 1986 internal medicine consultation report noted that 
the only reported history of trauma was a shrapnel injury of 
the right leg sustained 20 years earlier.  Physical 
examination revealed normal range of motion of the veteran's 
knees with no swelling.  He had swelling and tenderness in 
several of the joints in his foot and toes.  An impression 
was rendered of fairly marked symptomatic undifferentiated 
spondyloarthritis.  Even though the physician who signed the 
report was aware of the earlier shrapnel injury of the 
veteran's right knee, the physician made no mention of any 
effect of that injury on the veteran's right foot.  Had there 
been a connection, it is likely that the physician would have 
so stated.  

The absence of any comment linking the shrapnel injury to the 
veteran's right foot and ankle symptoms is more limited 
evidence that there is no relationship between the veteran's 
service-connected shrapnel injury and his right ankle and 
foot disorder.  

January 2004 treatment notes contain the veteran's report of 
long term pain of the neck, back, and right foot and ankle 
without any mention of symptoms of his right knee.  These 
reports were repeated in March 2004 notes with objective 
findings of an enlarged right ankle and an antalgic gait.  
Again, there is no mention of the veteran's knee, including 
the shrapnel injury, as being connected to his right ankle 
symptoms or any mention of symptoms involving the veteran's 
right knee.  This is more evidence against the veteran's 
claim because it tends to show that the veteran's right knee 
shrapnel injury was asymptomatic.  This contradicts any 
assertion by the veteran that he altered his gait due to his 
knee injury, and is thus evidence that the veteran's right 
ankle and foot symptoms are not related to his right knee 
injury.  

A rheumatology note from July 2004 documents the report of 
nine years of ankle pain and swelling and a history of spinal 
and neck arthritis.  This report noted that a magnetic 
resonance imaging study (MRI) found joint effusion that 
mainly represented thickened synovium versus pannus 
formation, suggestive of rheumatism.  Physical examination 
revealed tender synovitis of the right ankle with no other 
joint swelling, good range of motion of wrists, elbows, 
shoulders, and hips, and, significantly no knee, finger or 
toe swelling.  The MRI showed synovitis at the right ankle, 
with mild periosteal reaction seen.  He was assessed as 
having ankylosing spondylitis with peripheral arthritis, of 
onset approximately in 1983.  Again, there was no mention of 
a knee contribution to the veteran's ankle symptoms or of any 
symptoms of his right knee.  

In a September 2005 treatment note, Dr. J.S. repeated the 
findings from the MRI and commented that: 

with regards to the relationship between 
his R calf shrapnel injury, it is 
interesting that the only area of 
peripheral arthritis is distal to this 
military related shrapnel injury and the 
relationship to this injury is worthy of 
consideration.  I guess is also possible 
that there may be some foreign body or 
percussion reaction distal to the 
observed wound, that went unnoticed at 
the time of the original injury.  

In July 2008, the veteran underwent a VA examination of his 
right foot and ankle.  The examiner indicated that he had 
reviewed the veteran's claims file and he provided a detailed 
explanation of the relevant history in the claims file.  This 
history included that, in 1969, the veteran had received a 
through and through shrapnel wound of the right knee with an 
entrance and exit wound in the posterior aspect of his knee.  
The examiner also reported that the veteran has undergone 
treatment for his right ankle since 1980.  

The veteran reported no initial pain of the ankle and no 
active treatment for the ankle during service.  He reported 
that over the years he had experienced swelling and gradually 
increasing pain in the medial aspect of the right ankle.  

Physical examination of the right ankle revealed tenderness 
and minimal soft tissue swelling of the medial aspect of the 
right ankle and foot, and tenderness of the medial proximal 
aspect of the foot.  Pain on motion was observed.  X ray 
examination of the right ankle was normal, x-ray examination 
of the right foot confirmed a diagnosis of ankylosing 
spondylitis with peripheral arthritis.  There was also 
evidence of a prior stress fracture of the second metatarsal 
shaft.  

The examiner diagnosed a through and through shrapnel wound 
of the right knee without altered gait from the knee, but 
with altered gait related to the right ankle.  

In answering the question posed by the RO, the examiner 
opined that "the veteran's right foot and ankle arthritis is 
less than 50/50 connected to the right knee shrapnel 
injury."  He explained that the MRI results and synovial 
analysis indicate a rheumatic process or rheumatism, 
indicative of collagen disease.  

The examiner opined that the veteran's ankle pain is related 
to the ankylosing spondylitis process and stated that 
additional credence is added to this finding from the MRI 
evidence of other joint involvement of the subtalar and 
talonavicular joints with bone marrow edema in these regions.  
He also reasoned that the veteran worked for 30 years for the 
postal service but had no ongoing active treatment for the 
right knee which would indicate a long term potential 
alteration of his gait as well as significant symptoms.  In 
conclusion, the examiner stated that the did not feel that 
the veteran's right foot and ankle arthritis is caused by, or 
related to, the service connected shrapnel knee injury.  

Essentially, this is reasoning that the lack of treatment for 
the veteran's right knee disability militates against a 
conclusion that he had significant symptoms of his right knee 
or that his right knee shrapnel injury caused alteration of 
his gait, which, in turn, logically leads to a conclusion 
that the veteran's right knee shrapnel injury had nothing to 
do with the veteran's right foot and ankle arthritis.  A 
review of the claims file supports the VA examiner's 
reasoning.  

Simply stated, the Board finds that this medical opinion 
provides highly probative evidence against this claim. 

Dr. J.S.'s September 2005 treatment note is evidence somewhat 
favorable to the veteran's claim while the VA examiner's July 
2008 opinion is evidence unfavorable to the veteran's claim.  
In cases where there are conflicting statements or opinions 
from medical professionals, it is within the Board's province 
to weigh the probative value of those opinions.  In Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Thoroughness and detail of a medical opinion are 
among the factors for assessing the probative value of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

Additionally, it is well established law that speculative 
medical opinions are insufficient to support a grant of 
service connection.  In Bloom v.West, 12 Vet. App. 185 
(1999), the Court found unpersuasive the physician's 
unsupported statement that the veteran's death "could" have 
been caused by his time as a prisoner of war.  In Stegman v. 
Derwinski, 3 Vet. App. 228 (1992), the Court held that 
evidence favorable to the veteran's claim that did little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure was insufficient to 
establish service connection.  Similarly, in Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992), the Court found that 
medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of the 
claimed disorder or any such relationship.

Dr. J.S.'s statement is highly speculative in that he remarks 
that a relationship between the veteran's shrapnel injury and 
his right ankle arthritis is worthy of consideration and that 
the he guessed  that it is possible that there may be a 
foreign body or percussion reaction distal to the wound that 
had simply gone unnoticed.  These statements of possibilities 
and conjecture are highly speculative.  Moreover, there is no 
evidence that Dr. J.S. made this statement with information 
from the service history of treatment contemporaneous to the 
veteran's shrapnel injury.  For these reasons, the Board 
affords little probative weight to Dr. J.S.'s statements.  

In contrast, the VA examiner rendered his opinion with the 
benefit of the service medical records showing treatment for 
the veteran's shrapnel wound.  Significantly, the examiner's 
opinion was not couched in speculative language.  Instead, 
the VA examiner stated a firm opinion that the veteran's 
right foot and ankle arthritis was not connected to his right 
knee shrapnel injury.  He supported this opinion with 
reference to the MRI and other diagnostic test results and 
the lack of any long term treatment of the veteran's right 
knee, despite working for the post office for 30 years.  The 
VA examiner was well aware of Dr. J.S.'s statements, as 
evidenced by reference to Dr. J.S. in the July 2008 report.  
Had the examiner believed that Dr. J.S.'s speculative 
theories had medical support or were otherwise valid, the 
examiner would have so indicated or would have rendered a 
different opinion.  

Because the VA examiner's opinion was unequivocal, grounded 
in logical reasoning, consistent with other evidence of 
record, and rendered after review of the veteran's service 
medical records and other records contained in the claims 
file, the Board affords this opinion great probative weight.  
As such, the preponderance of medical opinion evidence is 
against the veteran's claim.  

Of note is that the VA examiner stated that the veteran's 
right foot and ankle arthritis is less than "50/50" 
connected to the right knee shrapnel injury.  He also stated 
not only that the veteran's right ankle and foot arthritis 
was not connected to his right knee shrapnel injury, but that 
his right foot and ankle arthritis was not caused by, or 
related to, his right knee shrapnel injury.  By the plain 
language of this statement, the statement includes both a 
finding that the veteran's right knee disability did not 
cause his right foot or ankle arthritis and did not aggravate 
his right foot and ankle arthritis.  To find otherwise would 
be completely arbitrary and contrary to the examiner's plain 
language.  

As the first report of arthritis came many years after 
service, the presumptive provisions for chronic diseases are 
not for application.  

In several written communications, the veteran has asserted 
his belief that his right foot and ankle arthritis is the 
result of stress caused by his right knee shrapnel injury.  
He makes this assertion despite the lack of any reported 
symptoms involving his right knee other than those reported 
contemporaneous to the injury.  Regardless, the veteran, as a 
layperson, is not competent to provide an opinion as to such 
a complex medical question.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"); see 
also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  

This is not to say that a layperson is never competent to 
address questions which appear, at first inspection, to be of 
a medical nature.  As the Court stated in Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007), some conditions, such as 
varicose veins, are diagnosed by unique and readily 
identifiable features, and a layperson is competent to report 
observation of such features as visibly tortuous or dilated 
veins.  However, the Court has also stated that whether a 
person suffers from bronchial asthma is not a question 
subject to the opinion of a layperson.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  The question of whether the 
veteran's right foot and ankle arthritis is related in any 
way to his right knee shrapnel injury is even farther away 
from the simple observable type of question subject to lay 
evidence than is that of identifying bronchial asthma.  
Therefore, the veteran's opinion that his right foot and 
ankle arthritis is related to his right knee shrapnel 
disability is not competent evidence.  

As explained above, the evidence unfavorable to the veteran's 
claim outweighs the evidence favorable to his claim.  
Therefore, his claim must be denied.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

The remaining VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in February 2005 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  This letter informed the 
veteran of what evidence was required to substantiate his 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and assisted the veteran in obtaining 
treatment records from Kaiser Permanente.  VA afforded the 
veteran an examination of his right lower extremity in July 
2008 and obtained a relevant medical opinion.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

Service connection for a right foot and ankle disorder is 
denied.  


REMAND

The veteran asserts that he suffers from heart disease as the 
result of his service-connected post traumatic stress 
disorder (PTSD).  After a review of the record, the Board has 
determined that a remand is necessary to obtain additional 
evidence from the veteran's private health care provider and 
to afford the veteran a VA examination and obtain a medical 
opinion.  

VA has a duty to assist the veteran in substantiating his 
claim by providing a medical examination and/ or obtaining a 
medical opinion when certain factors are present.  These 
factors are:  (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

VA outpatient treatment records from January 2008 contain a 
report that the veteran had a pacemaker placed in September 
2007 by "Kaiser", his primary care provider.  This note 
also states that the veteran was found to have chronic heart 
failure and had been started on lasix.  This is competent 
evidence of a current disability; satisfying the first factor 
listed above.  

Service-connection for PTSD was established in a June 2005 
rating decision.  As the veteran has asserted that his heart 
disease is caused or related to his PTSD, his PTSD is an 
event, injury, or disease which occurred in service.  This 
satisfies the second factor listed above.  

The veteran has submitted articles which provide generic 
evidence that heart disease may be associated with PTSD.  
While such evidence, standing alone, is insufficient to 
support a grant of service connection for PTSD, the evidence 
does meet the low threshold referred to by the Court in 
McLendon ("indications") to trigger VA's duty to provide a 
medical examination and/ or obtain a medical opinion.  There 
is currently insufficient evidence of record for the Board to 
fairly decide the veteran's claim.  Therefore, on Remand, the 
veteran should be afforded a VA examination and a medical 
opinion should be obtained as to whether the veteran has a 
heart disorder and, if so, whether PTSD caused or aggravated 
the heart disorder.  

Additionally, while treatment records from Kaiser Permanente 
are of record, the records are dated no later than September 
7, 2005.  As the VA treatment notes indicate that clinicians 
at Kaiser Permanente placed a pacemaker after September 2005, 
treatment records from Kaiser Permanente after September 2005 
are relevant.  On remand, the veteran should be invited to 
submit those treatment records or execute a VA FORM 21-4142 
so that VA can assist him in obtaining the records.  Any 
records obtained, or a negative reply, should be associated 
with the claims file prior to scheduling the veteran for a VA 
examination.  

Additionally, the Board notes that 38 C.F.R. § 3.310, the 
regulation defining service-connection as secondary to a 
disability for which service-connection has already been 
established has been amended during the course of the 
veteran's appeal.  See 71 Fed. Reg. 52747 (September 7, 
2006).  There is no indication that the revised regulation 
was intended to have a retroactive effect.  This amendment 
added requirements for establishing aggravation of a 
disability by a service-connected disability, which is an 
indication that retroactive effect should not be given to the 
change.  See Landgraf v. USI Film Products, 511 U.S. 244, 
268-69, 114 S.Ct. 1483, 1499 (1994).  Therefore, the RO 
should continue to adjudicate this claim with consideration 
of the version of § 3.310 that was in place at the time the 
veteran filed his claim, and with consideration of the 
Court's decision in Allen v. Brown, 7 Vet. App. 439 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his 
representative a letter requesting that he 
submit records of treatment for a heart 
disorder from Kaiser Permanente, or any 
other private health care provider, for 
the period since September 7, 2005; or 
that he execute a VA FORM 21-4142 and 
request that VA assist him in obtaining 
the treatment records.  If such records 
are unobtainable, as appropriate, the 
RO/AMC should obtain a negative reply.  
Associate all records obtained, or a 
negative reply, with the claims file.  

2.  The veteran is asked to indentify any 
disability claim he has filed with the 
United States Postal Service (if any).  
The record of any disability claim 
(whether it was granted or denied) should 
be obtained by the RO. 

3.  After completing the above, schedule 
the veteran for a VA examination.  The 
claims file and a copy of this Remand must 
be provided to the examiner and the 
examiner must review the claims file.  The 
examiner is asked to annotate the report 
as to whether the claims file was 
reviewed.  

The examiner is asked to identify any 
heart disorder that have been present at 
any time between May 2004 and the present.  
As to any such identified heart disorder, 
the examiner is asked to provide a medical 
opinion addressing the following 
questions:

(i)  whether it is as likely as not (a 50 
percent or greater probability) that any 
such heart disorder was caused by the 
veteran's PTSD.  

(ii) whether any such heart disorder is 
more severe because of the veteran's PTSD 
than the heart disorder would be if the 
veteran did not have PTSD; that is, 
whether the veteran's PTSD has aggravated 
any such heart disorder.  

Rationale must be provided for all 
opinions rendered.  

4.  After ensuring compliance with the 
above, readjudicate the veteran's claim 
for service connection for heart disease.  
If the benefit sought is not granted in 
full, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


